Title: Enclosure: Secret Article of the Treaty with the Creeks, 4 August 1790
From: Washington, George
To: United States Senate

 

United States [New York] August 4th 1790

The President of the United States states the following question for the consideration and advice of the Senate.
If it should be found essential to a treaty, for the firm establishment of peace with the Creek Nation of Indians, that an article to the following effect should be inserted therein, will such an article be proper? vizt
Secret Article.
The commerce necessary for the Creek nation shall be carried on through the ports, and by the citizens of the United States, if substantial and effectual arrangements shall be made for that purpose by the United States, on or before the first day of August, one thousand seven hundred and ninety two. In the mean time, the said commerce may be carried on through its present channels, and according to its present regulations.
And, whereas the trade of the said Creek nation is now carried on wholly or principally through the territories of Spain, and obstructions thereto may happen by war, or prohibitions of the Spanish Government.
It is therefore agreed, between the said parties, that in the event of any such obstructions happening, it shall be lawful for such persons as The P. of the U.S. shall designate, to introduce into and transport through the territories of the United States to the country of the said Creek nation, any quantity of goods, wares, and merchandize, not exceeding in value in any one year Sixty thousand dollars, and that free from any duties or impositions whatsoever, but subject to such regulations, for guarding against abuse, as the United States shall judge necessary; which privilege shall continue as long as such obstruction shall continue.

Go: Washington

